Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTIONClaims StatusClaims 1-20 are pending and have been rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hoerl et al. (WO 2019/055703), hereinafter “Hoerl”.

 	As to claims 1, 10 and 18, Hoerl discloses a method, a system and a non-transitory processor-readable storage medium storing processor executable instructions that, when executed by one or more processors of a machine (Hoerl, see [00508-00510], processor executing instructions and a device able to store instructions), cause the machine to perform operations comprising: 	one or more processors (Hoerl, fig. 15, processors); and  	a processor-readable storage device coupled to the one or more processors, the processor-readable storage device storing processor executable instructions that, when executed by the one or more processors (Hoerl, see [00508-00510], processor executing instructions and a device able to store instructions), cause the one or more processors to perform operations comprising: 	generating, by a first computing device, a contextual trigger defining a set of conditions for presenting an augmented reality content item on a second computing device (Hoerl, see [00227], virtual object are digitally rendered by multiple client devices to be presented in the augmented reality (AR) environment. See [00314], the recipient user can interact with another user using the (AR) environment. See [00320], the contextual trigger can specify the conditions under which the virtual object is caused to be perceptible. See [00343], users can give each other virtual objects (VOBs) that are or include greeting cards which can render an AR scene that plays out with visible text or graphical message);  	detecting at least one of the set of conditions being satisfied (Hoerl, see [00346], the first message object is caused to be perceptible to the second user of the augmented reality environment);  	in response to detecting at least one of the set of conditions being satisfied, causing presentation of the augmented reality content item at the second computing device (Hoerl, see [00346], the first message object is presented or made perceptible to the second user such that the second user can participate in the communications session via the augmented reality environment);  	generating a user reaction to in response to the presentation of the augmented reality content item based on multi-media data generated at the second computing device (Hoerl, see [00348], stimuli by the second used is caused with respect to the first message object being detected, wherein stimuli can be a voice touch, eye, gaze, gesture, text input and/or other command by the second user); and  	transmitting the user reaction to a first computing device (Hoerl, see [00348], the second user can participate, interact and respond to content in the first message object to communicate with other participants of the communications sessions).   	As to claims 2, 11 and 19, Hoerl discloses everything disclosed in claims 1, 10 and 18, wherein the user reaction is generated during presentation of the augmented reality content item at the second computing device (Hoerl, see [00346], The first message object is presented or made perceptible to the second user such that the second user can participate in the communications session via the augmented reality environment).  
 	As to claims 3, 12 and 20, Hoerl discloses everything disclosed in claims 1, 10 and 18, wherein the set of conditions comprise one or more of a time period trigger, a location trigger, or a visual marker trigger (Hoerl, see [00320], the contextual trigger can be associated with the virtual object and can specify the conditions under which the virtual object is caused to be perceptible, wherein the contextual trigger includes user trigger, an event trigger or an activity trigger, a time trigger, a location trigger).   	As to claims 4 and 13, Hoerl discloses everything disclosed in claims 3 and 12, wherein the location trigger comprises a location address on a map (Hoerl, see [00210], The contextual trigger can occur at certain locations (location parameter) in the real world environment. When a given user is shopping and is at this location then show this user a VOB or every morning at rush hour put this traffic map virtual object near the door to the user's car in his driveway).   	As to claims 5 and 14, Hoerl discloses everything disclosed in claims 3 and 12, wherein detecting that at least one condition of the set of conditions has been satisfied further comprises: identifying, using one or more sensors, a current location of the second computing device (Hoerl, see [00278], client device 402 contains location sensors. See [00377], a user’s location can be sent to another user via VOB. See [00354], object is delivered to the user at a given location based on given location by the second user); and determining that the current location of the second computing device matches the location trigger.  
 	As to claims 6 and 15, Hoerl discloses everything disclosed in claims 3 and 12, wherein detecting that at least one condition of the set of conditions has been satisfied further comprises: identifying, a current time (Hoerl, see [00322], a virtual object can be configured to appear before sunset (time trigger) on ski slopes (location trigger) to indicate to the skiers, the current time); and determining that the current time falls within the time period trigger.  
 	As to claims 7 and 16, Hoerl discloses everything disclosed in claims 3 and 12, wherein determining that at least one condition of the set of conditions has been satisfied further comprises: identifying, an object in image data (Hoerl, see [00129], VOBs can be marked or tagged (image markers) for detection by the client application); and determining that object matches the visual marker trigger.  
 	As to claims 8 and 17, Hoerl discloses everything disclosed in claims 1 and 10, wherein causing presentation of the augmented reality content item includes causing the augmented reality content item to be overlaid on a field of view of a user of the second computing device (Hoerl, see [00399], a user can drop a virtual object in the gravity field through his view of the AR environment, wherein the second user can observe the outcome of the virtual object being dropped in her view).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoerl et al. (WO 2019/055703), hereinafter “Hoerl” in view of Allan et al. (WO 2017/072534), hereinafter “Allan”. 	As to claim 9, Hoerl discloses everything disclosed in claim 8, but is silent to wherein causing presentation, at the second computing device, of a pop-up window comprising a visual cue representing an option for transmitting the user reaction to the first computing device; detecting the visual cue based on an analysis of image data generated at the first computing device, the visual cue confirming transmission of the user reaction; and in response to the detecting the visual cue, transmitting the user reaction to the first computing device. 	However, Allan discloses wherein generating the user reaction further comprises: causing presentation, at the second computing device, of a pop-up window comprising a visual cue representing an option for transmitting the user reaction to the first computing device (Allan, see page 9, lines 20-21, two or more users exchange content displaying images of the users on the same screen. See page 16, lines 6-11, user reaction is determined based on the media content being delivered to the user on a device); detecting the visual cue based on an analysis of image data generated at the first computing device, the visual cue confirming transmission of the user reaction (Allan, see page 14, lines 27-31 and page 15, lines 1-2, determine the user's reaction to the content by analysis of the image. See page 23, lines 2-3, only the face can be transmitted as an image, ensuring that no inappropriate content is sent.); and in response to the detecting the visual cue, transmitting the user reaction to the first computing device (Allan, see page 35, lines 19-25, capturing face image of user while watching the displayed content. See page 23, lines 2-3, face is transmitted as an image). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoerl in view of Allan in order to further modify the method of virtual objects as message objects to facilitate communications sessions in an augmented reality environment from the teachings of Hoerl with the method of communication system including messaging from the teachings of Allan.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow to capture the reaction from the user (Allan – Page 16, lines 6-11 and lines 17-25).
 	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Publication 2015/0350136, which describes providing responses to and drawings for media content.
U.S. Publication 2019/0251750, which describes using a virtual reality device to emulate user experience of an augmented reality device. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        
/HEE SOO KIM/Primary Examiner, Art Unit 2443